Citation Nr: 1115635	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for patellofemoral syndrome with degenerative changes of the left knee (claimed as left knee strain).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1986 to March 1990 and from April 1991 to March 1994.  Thereafter, the Veteran had Reserve service from March 1994 to April 2008, with a brief period of Active Duty for Training (ACDUTRA) from March 2005 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board notes that the Veteran withdrew his hearing request in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development necessary to adjudicate the issue on appeal.  

In this case, the Veteran contends that his current left knee disability is related to a left knee strain incurred during active service.  The Veteran reported a left knee injury in March 1987 and a subsequent injury in March 2005.  The Veteran argues that the current left knee disability is the result of one or both of these prior knee injuries.

Service treatment records show the Veteran was treated for a left knee strain in March 1987 during active service and again in March 2005, during Active Duty for Training (ACDUTRA).  The Board notes that the Veteran's period(s) of ACDUTRA/INACDUTRA have not yet been verified and that his complete service personnel records have not been associated with the claims file.

Service connection may be granted for disability resulting from either disease or injury incurred in ACDUTRA service.  With respect to time periods of inactive duty for training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Thus, the RO/AMC should verify all periods of such service and associate any outstanding personnel records for such service with the Veteran's claims file.

Furthermore, in this case, the Veteran was afforded a VA joints examination in November 2008.  The examiner diagnosed patellofemoral syndrome of the left knee with degenerative changes but did not express an opinion as to the etiology of that diagnosed disability.  Subsequently, in a June 2009 addendum, the examiner opined that the Veteran's current patellofemoral syndrome was less likely than not related to his in-service left knee strain in 1987.  However, the Board finds this examination opinion inadequate as it did not provide a discussion of the Veteran's March 2005 left knee strain during ACDUTRA.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Board finds the VA examination opinion inadequate with regard to the Veteran's left knee disability because it failed to address the Veteran's March 2005 in-service left knee strain and failed to provide a medical nexus opinion in this regard.  Thus, a new VA examination is required to determine whether the Veteran's current left knee disability is related to the Veteran's March 2005 left knee strain or any other period of ACDUTRA/INACDUTRA verified by the RO/AMC.  

In this case, the record shows current treatment for left knee patellofemoral syndrome as well as medical care for two left knee injuries sustained during service (in March 1987 and March 2005).  Thus, the Board finds that a VA examination is necessary in order to determine the Veteran's complete disability picture and to determine whether the Veteran's current left knee disability was caused or aggravated by service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

Further review of the claims folder indicates that, in September 2008, the Veteran requested that copies of the reports of VA examinations conducted in November 2008 be forwarded to his attorney.  In March 2009, the RO provided the Veteran's attorney with the requested copies.  Subsequently, in February 2010, the Veteran's attorney requested copies of the November 2008 VA joints examination reports and the June 2009 addendum.  A complete and thorough review of the claims folder appears to indicate that the agency of original jurisdiction (AOJ) has taken no action on this request.  On remand, therefore, the AOJ should comply with the Veteran's attorney request.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's attorney with copies of the November 2008 VA joints examination report and the June 2009 addendum, as requested by the attorney in February 2010.  

2.  The RO/AMC should also contact the appropriate source to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA.  In so doing, the RO/AMC should also obtain, and associate with the claims folder, copies of all additional service personnel records that are available.  [In this regard, the Board notes that the Veteran appears to have had Reserve service from March 1994 to April 2008, with one period of ACDUTRA from March 2005 to April 2005.]

In requesting this information, the RO/AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The RO/AMC is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Air Force Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, the RO/AMC should make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Reserves and associate the list with the Veteran's claims folder.  All records and/or responses received should be associated with the claims file.

3.  After the above has been completed, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left knee disability diagnosed on examination.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the Veteran's examination.  [The claims folder should include a list of the Veteran's actual periods of ACDUTRA and INACDUTRA, as verified, to the extent possible, pursuant to paragraph 1 of this Remand.]  The examination report should state that the claims folder has been reviewed.  

The examiner is requested to provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability diagnosed on examination had its clinical onset in service or is otherwise related to active duty, including the verified periods of ACDUTRA or INACDUTRA.  In answering this question, the examiner should address the episodes of treatment for left knee strains in March 1987 during active service and in March 2005, during a period of ACDUTRA.  Complete rationale should be given for all opinions provided.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claim based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


